      Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 1 of 25




 1   MARK BRNOVICH                                  AUSTIN KNUDSEN
     ATTORNEY GENERAL                               MONTANA ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3
     Joseph A. Kanefield (No. 15838)                David M. Dewhirst*
 4   Brunn (Beau) W. Roysden III (No. 28698)          Solicitor General
 5   Drew C. Ensign (No. 25463)                     215 N Sanders St.
     Anthony R. Napolitano (No. 34586)              Helena, MT 59601
 6   Robert Makar (No. 33579)                       Phone: (406) 444-4145
 7   2005 N. Central Ave                            David.Dewhirst@mt.gov
     Phoenix, AZ 85004-1592
 8   Phone: (602) 542-8958                          *pro hac vice granted
     Joe.Kanefield@azag.gov
 9
     Beau.Roysden@azag.gov                          Attorneys for Plaintiff State of Montana
10   Drew.Ensign@azag.gov
     Anthony.Napolitano@azag.gov
11
     Robert.Makar@azag.gov
12   Attorneys for Plaintiffs State of Arizona
     and Mark Brnovich in his official capacity
13
                             UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF ARIZONA
15
16   State of Arizona; State of Montana; and        No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
17   Attorney General of Arizona,                   SUPPLEMENTAL BRIEF IN
18           Plaintiffs,                            SUPPORT OF MOTION FOR
                                                    PRELIMINARY INJUNCTION
19          v.
                                                    (Hearing Set for May 27, 2021, at
20   United States Department of Homeland
                                                    10:00 a.m.)
     Security; United States of America;
21
     Alejandro Mayorkas, in his official
22   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
23   capacity as Acting Commissioner of
24   United States Customs and Border
     Protection; Tae Johnson, in his official
25   capacity as Acting Director of United
26   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
27   official capacity as Acting Director of U.S.
28   Citizenship and Immigration Services,
             Defendants.
      Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 2 of 25




 1                                                  TABLE OF CONTENTS
 2   INTRODUCTION………………………………………………………………….…..…1
 3   FACTUAL BACKGROUND……………………………………………………………..2
     ARGUMENT……………………………………………………………………….……..5
 4
     I.    Plaintiffs Are Likely To Prevail on Their APA Claims Against The Interim
 5   Guidance as Applied to Removals ...................................................................................... 5
 6          A. The Interim Guidance Is Arbitrary and Capricious .................................................. 5
 7          B. The Interim Guidance Is A Substantive Rule Issued In Violation Of The APA’s
               Notice And Comment Requirements ..................................................................... 11
 8
            C. The MOUs Bound DHS To Consult With Plaintiffs Prior To Issuing The Interim
 9             Guidance ................................................................................................................. 13
10          D. The Interim Guidance Violates 8 U.S.C. § 1231(a)(1) .......................................... 15
11          E. Defendants’ Threshold APA Defenses Fail ........................................................... 16
12
     II.         Plaintiffs Will Suffer Irreparable Harm Under The Interim Guidance .................. 17
13
     III.        The Balance Of Equities And Public Interest Favor An Injunction....................... 21
14
     CONCLUSION…………………………………………………………………..………22
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                        i
      Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 3 of 25




 1                                      INTRODUCTION
 2          Plaintiffs hereby renew their request for a preliminary injunction of the ICE
 3   February 18, 2021 Interim Guidance as it relates to removals. Congress has spoken
 4   unequivocally on the issue, directing that the Secretary of Homeland Security “shall
 5   remove” an alien within 90 days of a final order of removal. 8 U.S.C. §1231(a)(1)(A).
 6   Congress enacted this statutory command to protect States from the costs of illegal
 7   immigration, and it does not carve out categories of aliens for whom removal is
 8   presumptively unwarranted.      But the Interim Guidance did just that: purporting to
 9   establish only three “priority” categories of aliens for whom various enforcement actions,
10   including removal, can be carried out and implicitly precluding nearly all other
11   enforcement actions by requiring “preapproval” from high-ranking ICE officials.
12          Plaintiffs are likely to succeed on their challenge to the Interim Guidance. The
13   Administrative Record reveals the Interim Guidance is arbitrary and capricious, and
14   further that the sole proffered justification of “limited resources” is demonstrably
15   pretextual.   Even during COVID, ICE was consistently carrying out about 6,000
16   removals per month. But after the “priority” categories were applied to removals—
17   initially through a midnight email that followed pressure from advocacy groups to the
18   White House—removals have plummeted almost 50% to fewer than 3,000/month since
19   February. This is the lowest level of removals recorded, and will result in ICE only
20   removing approximately 55,000 aliens in FY2021—a shockingly low number as ICE has
21   never removed fewer than 100,000 aliens. Nothing has changed about ICE’s “limited
22   resources” required this dramatic drop. What is lacking is political will, not resources.
23          Moreover, the precipitous drop in removals clearly establishes that the Interim
24   Guidance is a substantive rule subject to notice and comment (further bolstered by the
25   MOUs entered into with Plaintiffs), and that the Interim Guidance is contrary to law.
26   Any procedural bars to APA review fail. Finally, Plaintiffs have established the other
27   elements required for a preliminary injunction. The Court should grant preliminary relief.
28



                                                  1
         Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 4 of 25




 1                                FACTUAL BACKGROUND

 2           On 1/20/2021 DHS issued the Memorandum, which in Section B imposed Interim
 3   Civil Enforcement Guidelines and in Section C imposed a 100-day moratorium on
 4   removals outside of narrow categories. Dkt. 12-1 Ex. A at 2-5. 1 A stated rationale for
 5   suspending removals in Section C was prioritizing “limited resources” to conduct
 6   processing at the border and to comply with COVID-19 protocols. Id. at 3. The entire
 7   administrative record for the Memorandum is only 7 pages, and the Memorandum was
 8   “author[ed]” by an incoming White House staffer—something discovered only because
 9   DHS briefly posted a version with metadata. Dkt. 17 at 4. After the Memorandum was
10   issued, senior ICE staff emailed on 1/21-22 about its effects, noting the “issue of
11   Zadvydas and potential releases will be front and center.” AR_AZ_0000018. 2 Zadvydas
12   v. Davis requires release when “there is no significant likelihood of [an alien’s] removal
13   in the reasonably foreseeable future.” 533 U.S. 678, 701 (2001). A report attached to
14   the ICE staff’s email chain showed 14,195 individuals in ICE custody, and only 5,870
15   (41%) of those falling in the three Section B priority categories. AR_AZ_0001574-75.
16           On 1/26, a federal court issued a TRO against Section C’s removal moratorium,
17   concluding it was unlawful. Dkt. 12-1 Ex. B (reproducing Texas v. United States, No.
18   16-cv-3, 2021 WL 247877 (S.D. Tex. Jan. 26, 2021)). That night, ICE notified its
19   employees that “until further notice, in order to comply with the TRO, [ICE] employees
20   should return to normal removal operations as prior to the issuance of the”
21   Memorandum. AR_AZ_0004631 (emphasis added).
22           On 1/27, the acting head of ICE Enforcement and Removal Operations (“ERO”)
23   emailed data to inform “potential impacts of the interim guidance.” AR_AZ_004670.
24   There is no reference to removals in the email. Instead, it estimates “book-ins,” defined
25   as “an individual entering [ICE] custody from a single event (arrest by CBP or ICE),” to
26
27   1
       Unless otherwise noted, Dkt. page citations are to the ECF (blue header) page number.
28
     2
       The “AR_AZ” prefix refers to the Administrative Record produced by Defendants in
     this case, which is attached to this Motion as Exhibit R.


                                                 2
      Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 5 of 25




 1   “be reduced by 50% of historical numbers and the vast majority of book-ins would come
 2   from CBP transfers.” Id.; see also AR_AZ_00004673 (chart).
 3          On Sunday 1/31, the Acting DHS Secretary issued guidance for compliance with
 4   the Texas TRO. AR_AZ_00004677-78. That guidance never suggests that Section B of
 5   the Memorandum governs removals. Instead it says, “[a]bsent further notice, ICE should
 6   continue to conduct removal operations without implementing, and without taking into
 7   consideration, the pause on removals set forth in Section C.” Id.
 8         On 2/1, groups wrote to the White House and the Acting DHS Secretary, stating:
 9          Just this morning, on the first day of Black History month, there was
            another deportation flight from San Antonio to Haiti…. In a continued
10          attempt to thwart the new administration’s priorities, we believe ICE has
            scheduled yet another deportation flight for this Wednesday to Angola,
11          Cameroon, and the Democratic Republic of Congo. We believe some or all
            of the individuals scheduled to be deported on this flight fall outside of the
12          interim enforcement guidelines which take effect today. … The
            administration must step in now to stop this injustice before it is too late.
13
14   AR_AZ_0004679-70 (emphasis added). On 2/4 at 11:32 p.m., Acting ICE Director Tae
15   Johnson emailed senior staff regarding “ICE’s Removal Priorities.” AR_AZ_00004699.
16   Despite being sent in the dead of night, it was “[e]ffective immediately.” Id. It contained
17   no discussion whatsoever of limited resources, but instead simply engrafted the
18   enforcement priorities in Section B onto removals, even though it was well-understood
19   Section B had not applied to removals. Id. It further made clear that the Section B
20   priorities were no mere guidance, but instead imposed a near-absolute prohibition on
21   removal: “Over the next few days until formal guidance is issued, removal flights will
22   continue and should be prioritized so that only those who meet the [Section B] priorities
23   will be removed.” AR_AZ_00004699 (emphasis added). The email adds a boilerplate
24   disclaimer that ICE is “not foreclosed” from taking other actions, including removal. Id.
25          On 2/7, the Washington Post published an article stating it had a copy of a “draft
26   memo circulating the agency” and even quoted from that draft memo as referring to
27   “limited resources.”   AR_AZ_00004701.           The article also refers to the request for
28   cancellation of the deportation flight to “majority Black countries … during Black



                                                  3
         Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 6 of 25




 1   History Month” and states “[w]ithin hours, the acting director of ICE wrote to senior
 2   staff, stopping the deportations.” AR_AZ_00004703.
 3            On 2/9, the Texas court extended its TRO through 2/23/2021. AR_AZ_00004705.
 4   On 2/10, the Acting ICE Deputy Director notified ICE employees of the TRO’s
 5   extension. AR_AZ_00004711. He stated that when the TRO first issued ICE “employees
 6   were advised to return to normal removal operations as prior to the issuance of the”
 7   Memorandum, and it was only later that they were instructed that “removals should be
 8   conducted according to the priorities set forth in Section B” of the Memorandum. Id.
 9            On     2/18,     the    Acting     ICE   Director   issued   the     Interim   Guidance.
10   AR_AZ_00000001. This guidance largely continued the policy, as had been ordered on
11   2/4, of applying the priorities in Section B of the Memorandum to removals.
12   AR_AZ_00004699.            The purported basis for this guidance was “limited resources.”
13   AR_AZ_00000001. On 2/23, the Texas court issued a preliminary injunction against
14   Section C of the Memorandum, again finding it unlawful. See Dkt. 12-1 Ex. K at 66.
15            ICE publishes data and has provided discovery responses in this case showing that
16   the Section B enforcement guidelines—expanded to removals on 2/4 and carried forward
17   in the 2/18 Interim Guidance—have resulted in a dramatic overall decrease in ICE
18   enforcement.          This decrease is on top of the prior substantial coronavirus-related
19   decreases. ICE’s book-ins by preceding month through 4/24/21 are as follows.
20   10/20         11/20      12/20      01/21         02/21      03/21    04/21        Total
21   6,804         5,978      6,071      5,118         1,985      2,343    2,156        30,455
22   Comparing the 3 months before February and 3 three months since shows that ICE is
23   only booking-in 41% of the number of noncitizens per month that it had been. 3
24            ICE also provided the number of Removals through 4/16/21:
25   10/20         11/20      12/20      01/21         02/21      03/21    04/21        Total
26   10,367        5,840      5,886      5,732         3,180      3,687    1,448        36,140
27
28
     3
       See Ex S AZMT007826. The change was calculated by comparing the sum of book-ins
     for 11/20, 12/20, and 01/21 with the sum for 02/21, 03/21, and (30/24)*04/21.


                                                        4
         Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 7 of 25




 1   Comparing the 3 months before February and 3 three months since shows that ICE is
 2   only removing 55% of the number of noncitizens per month that it had been. 4 The
 3   Washington Post reported that the number of removals carried out by ICE in April “fell
 4   to the lowest monthly level on record,” 2,962 according to preliminary data, and this is
 5   “the first time the monthly figure has dipped below 3,000 … a 20 percent decline from
 6   March.” Ex. U (Nick Miroff, Ice deportations fell in April to lowest monthly level on
 7   record, enforcement data shows, Washington Post (May 5, 2021)). It further reported
 8   that “ICE has recorded about 37,000 [removals] during the past seven months, putting the
 9   agency on pace for fewer than 55,000 deportations for the 2021 fiscal year. It would be
10   the first time that figure has fallen below 100,000.” Id.
11           Because ICE has approximately 6,000 ERO officers, they are now averaging 1
12   interior arrest per 2.5 months per officer, on pace for 4-5 arrests per year. See Ex. V Nick
13   Miroff Tweet. “In private, ICE officials say their work is being essentially abolished
14   through restrictions on their ability to make arrests and deportations.” Ex. U (article).
15                                         ARGUMENT
16   I.      Plaintiffs Are Likely To Prevail on Their APA Claims Against The Interim
17           Guidance as Applied to Removals

18           A.    The Interim Guidance Is Arbitrary and Capricious

19           The Interim Guidance violates the APA because its adoption was “arbitrary [and]
20   capricious.” 5 U.S.C. § 706(2)(A). ICE failed to (1) supply a reasoned analysis for the
21   change in prior policy, (2) consider policy alternatives, and (3) consider important
22   aspects of the problem. Motor Vehicle Mfrs. Ass’n of U.S. v. State Farm Mut. Auto. Ins.
23   Co., 463 U.S. 29, 42, 51 (1983). ICE’s sole stated rationale of “limited resources,”
24   moreover, is demonstrably pretextual and therefore violates the APA for that additional
25   reason. See Dep’t of Commerce v. New York, 139 S.Ct. 2551, 2573 (2019) (decision
26   resting on a “pretextual basis” “warrant[s] a remand” to agency).
27
28
     4
      See Ex. T (Ds’ discovery responses). The change was calculated by comparing the sum
     of removals for 11/20, 12/20, and 01/21 with the sum for 2/21, 3/21, and (30/16)*4/21.


                                                   5
      Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 8 of 25




 1                1. ICE Failed to Supply a Reasoned Analysis for its Policy Change
                     Severely Limiting “Normal” Removal Operations
 2         “[T]he touchstone of ‘arbitrary and capricious’ review under the APA is
 3   ‘reasoned decision-making.’” Altera Corp. & Subsidiaries v. Comm’r of Internal
 4   Revenue, 926 F.3d 1061, 1080 (9th Cir. 2019) (quoting State Farm, 463 U.S. at 52); see
 5   also FCC v. Prometheus Radio Project, 141 S.Ct. 1150, 1158 (2021) (Arbitrary-and-
 6   capricious standard requires “agency action be reasonable and reasonably explained”).
 7         What occurred here is not “reasoned decision-making” but rather its antithesis:
 8   the Administrative Record reveals a politicized process that involved 1) a ghostwritten
 9   Memorandum from the White House on the new administration’s first day that was
10   adopted without question or independent reasoning by Defendants, and was swiftly
11   enjoined as unlawful (a holding that Defendants tellingly have not appealed); 2) an
12   abrupt shift in ICE policy—announced in the middle of the night and made effective
13   “immediately,” almost transparently in response to crude pressure from advocacy groups
14   complaining that the mere occurrence of “another deportation flight” was “a continued
15   attempt to thwart the new administration’s priorities”; 3) a manifest failure to consider
16   any data whatsoever about existing removals in comparison to ICE resources, let alone
17   to supply a rational connection between the facts found and the choice made; and
18   4) objective evidence that—as designed by the political higher-ups—the policy shift was
19   not about mere prioritization of particular removals, but instead an intentional slashing
20   of removals to a mere 55% of the already reduced COVID-19 rate.
21         Federal law dictates that the Secretary of Homeland Security “shall remove” an
22   alien within 90 days after a final order of removal. 8 U.S.C. §1231(a)(1)(A). Congress
23   added this provision to protect States and localities from having to expend resources on
24   aliens that shall be removed. Dkt. 35 at 5. As is made clear in the Administrative
25   Record, prior to the issuance of the Memorandum on 1/20/2021, ICE was conducting
26   “normal removal operations,” and ICE returned to those “normal removal operations”
27   after the Texas TRO on 1/26. AR_AZ_0004631.pdf; see also AR_AZ_00004711 (2/10
28   email from Deputy Director acknowledging same). These “normal removal operations”


                                                 6
         Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 9 of 25




 1   were occurring during COVID-19 and had consistently resulted in approximately 6,000
 2   removals per month for the past three months (down from 20,000/month pre-COVID
 3   and 7,000-10,000/month during the first months of COVID). Supra at p.4. Nothing in
 4   the Administrative Record indicates ICE’s limited resources had changed in any way
 5   from November, December, and January to February, or that 6,000 removals per month
 6   was incompatible with ICE’s existing limited resources in February and beyond.
 7           Sustaining that level of removals, particularly given Congress’s “shall remove”
 8   command, was thus not resource-precluded but instead politically undesired. Under
 9   “normal removal operations,” AR_AZ_0004631, ICE was able to continue removals at a
10   level that certain outside advocacy groups felt was “thwart[ing] the new administration’s
11   priorities.” AR_AZ_0004679-70. So they complained to the White House. Id. 5 And
12   “[w]ithin hours, the acting director of ICE wrote to senior staff, stopping the
13   deportations.” AR_AZ_00004703.
14           Literally in the middle of the night on 2/4, the Acting ICE Director instituted a
15   sudden shift in policy from “normal removal operations,” AR_AZ_0004631, to stating
16   “[e]ffective immediately and until formal guidance is issued, removals should be
17   conducted according to” Section B of the Memorandum.” AR_AZ_00004699. As noted
18   above (at 3), there was no pretense that “limited” resources had suddenly required this
19   “immediate[]” change in policy. Nor was there any doubt that Defendants were issuing
20   only non-binding guidance rather than substantive commands: the email expressly stated
21   that “only those who meet the [Section B] priorities will be removed.” Id. (emphasis
22   added). And that substantive command was carried forward with the Interim Guidance.
23           The remainder of the Administrative Record dispels any conceivable doubt,
24   confirming that DHS never considered removal data, changes in resource constraints,
25
     5
      Other comments by activist groups are also in the record. On 2/1, groups sent a letter to
26   ICE Officials in California demanding the release of people from ICE custody.
27   AR_AZ_00004695. On 2/5, groups also sent a renewed meeting request to establish a
     policy for detainees to escalate issues under the Memorandum. AR_AZ_00004762;
28   AR_AZ_00004764. On 2/11, advocacy groups demanded a file review of current
     detainees pursuant to the Memorandum. AR_AZ_00004712.


                                                 7
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 10 of 25




 1   “priority” aliens not being removed, or the connection between these things when
 2   developing the Interim Guidance. Altera Corp, 926 F.3d at 1080 (agency must have
 3   “examine[d] the relevant data and articulate[d] a satisfactory explanation for its action
 4   including a ‘rational connection between the facts found and the choice made.’”)
 5   (quoting State Farm, 463 U.S. at 43). If such reasoned consideration existed, surely ICE
 6   would have included it in the record. It didn’t.
 7          It is undisputed that the seven-page administrative record underlying the now-
 8   enjoined removal moratorium in Section C of the Memorandum does not contain any
 9   consideration of data related to removals whatsoever.        Dkt. 17 at 4 (citing Texas
10   administrative record). Similarly, the Administrative Record underlying the Interim
11   Guidance here is also completely devoid of any such data. The day after the 1/20
12   memorandum was issued, Senior ICE staff emailed about “the issue of Zadvydas and
13   potential releases.” AR_AZ_0000018. A report attached to that email chain showed
14   14,195 individuals in ICE custody, and only 5,870 (41%) of those falling in the three
15   Section B priorities. AR_AZ_0001574-75. But there is no data or analysis whatsoever
16   of how that relates to ICE’s removal resources.        The earliest mention of “interim
17   guidance” occurred on 1/27 in an email from the acting director of ERO but likewise
18   contains no discussion of removal resources. AR_AZ_00004670. Other than these two
19   reports, there do not appear to be any other quantitative reports in the record. This,
20   despite the fact that DHS was dramatically changing ICE’s enforcement policies based
21   on the purported basis of “limited resources.” See AR_AZ_00004701 (article noting
22   priorities were “major shift in enforcement” and part of attempt to “reorient ICE”).
23          Simply put, the scant administrative record fairly mandates a conclusion that
24   Plaintiffs are likely to prevail on their claim that ICE violated the APA by failing to
25   “examine the relevant data and articulate a satisfactory explanation for its action
26   including a ‘rational connection between the facts found and the choice made.’” Altera
27   Corp, 926 F.3d at 1080 (quoting State Farm, 463 U.S. at 43).
28



                                                  8
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 11 of 25




 1                2. ICE Failed to Consider Policy Alternatives to the Interim Guidance
 2         A sine qua non of any reasoned decision-making is meaningful consideration of
 3   alternatives. State Farm, 463 U.S. at 50-51. But Defendants here engaged in nothing of
 4   the sort: there was no meaningful weighing of alternatives, as instead simple (and
 5   unreasoned) surrender to prevailing political imperatives. Obvious alternatives would
 6   include: (1) expanding the priorities to cover additional types of criminal convictions
 7   and criminal charges, (2) continuing removals at the “normal” 6,000/month rate, or
 8   (3) increasing removals to the prior 10,000-20,000/month as COVID subsides. 6
 9         DHS acted with undeniable knowledge the Interim Guidance would likely
10   decrease ICE arrests by a whopping 50%. See AR_AZ_00004670. Yet the record
11   confirms that DHS utterly failed to consider any less dramatic shifts. That failure alone
12   violates the APA. DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1913 (2020)
13   (“Regents”) (“[W]hen an agency rescinds a prior policy its reasoned analysis must
14   consider the ‘alternative[s]’ that are ‘within the ambit of the existing [policy].’”)
15   (quoting State Farm, 463 U.S. at 51).
16                3. ICE Failed to Consider an Important Aspect of the Problem
17         As acknowledged in the MOUs and explained further in Part I.C infra, states are
18   directly and concretely affected by changes in immigration enforcement, including
19   suspension of removals.     See AR_AZ_00004660-4661.         The legislative history of
20   §1231(a)(1)(A) shows that Congress specifically enacted this provision with an eye
21   towards mitigating financial burdens on States and localities. Dkt. 35 at 5. But the
22   administrative record demonstrates that DHS failed to consult with any State or consider
23   whatsoever the impacts of the Interim Guidance upon the States or public safety, health,
24   or finances. Cf. E. Bay Sanctuary Covenant v. Garland, No. 19-16487, __ F.3d __, 2020
25   WL 9156716, at *17 (9th Cir. July 6, 2020) (agency’s policy was arbitrary and
26
27   6
       On 2/12/21, Pfizer announced it was going to supply 300 million doses, showing a
28   change justifying increasing removals.           See https://www.pfizer.com/news/press-
     release/press-release-detail/pfizer-and-biontech-supply-united-states-100-million


                                                 9
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 12 of 25




 1   capricious because its explanation failed to address the special vulnerability of
 2   unaccompanied minors). Considering such policy implications “was the agency’s job,
 3   but the agency failed to do it.” Regents, 140 S. Ct. at 1914.
 4          This failure is exacerbated by the White House and DHS’s transparent fixation on
 5   political considerations. While completely indifferent to burden on States, DHS was
 6   apparently willing to change ICE policy “[w]ithin hours,” when pressured by certain
 7   outside groups that the mere occurrence of deportation flights represented an “attempt to
 8   thwart the new administration’s priorities.” AR_AZ_00004703. And the record reflects
 9   consideration of no fewer than four different letters from advocacy groups between 2/1
10   and 2/11. See supra at 7 & n.5. Yet DHS and ICE maintained on 2/2 that it was “void,
11   binding, and unenforceable” for DHS to agree to even consider input from States and
12   provide a written response. Dkt. 12-1 Ex. F at 37, Ex. J at 63. Arizona’s 1/26 letter
13   stated “[t]he [M]emorandum’s directive to pause deportations could lead to
14   overcrowding at ICE facilities, forcing the release of dangerous offenders into our State”
15   and that “people charged with or convicted of felonies have been released without
16   coordination with the appropriate court or probation department.” Ex. D. at 32. Despite
17   Arizona’s repeated statements that it “believes strongly that a collaborative effort with
18   the federal government is necessary to ensure the safety of Arizonans,” Ex. D at 33, Ex.
19   E at 35, and Montana’s request to “resolve these issues amicably through consultation
20   and communication,” Ex. I at 60, DHS refused to even directly receive input from
21   States, instead instructing them to “direct any further correspondence concerning the
22   [MOU] to the Department of Justice.” Ex. F at 37, Ex. J at 63; see also Parts I.B,C, infra.
23                 4. DHS’s Current Rationale for the Policy Change is Pretextual
24          The complete lack of evidence of any consideration of resource constraints also
25   renders the Interim Guidance illegal under the APA because Defendants’ “resource
26   constrains” rationale is demonstrably pretextual. Dep’t of Commerce, 139 S.Ct. 2575-76
27   (holding that mismatch between the record evidence and the rationale presented to the
28   reviewing court violated the APA). As discussed above, DHS’s actions do not rest on


                                                 10
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 13 of 25




 1   any actual consideration of resource constraints. To the extent that they rest on any
 2   apparent rationale at all—which is minimal—the rationale is simply political motivations
 3   untethered from tenable justifications. And any new, post hoc explanations that may now
 4   be supplied to this Court by DHS’s counsel come too late. See SEC v. Chenery Corp.,
 5   318 U.S. 80, 87 (1943) (“The grounds upon which an administrative order must be
 6   judged are those upon which the record discloses that its action was based.”).
 7          The 2/7 Washington Post article—which Defendants tellingly chose to include the
 8   otherwise-sparse administrative record here—discusses the Interim Guidance and the
 9   Biden Administration’s approach to enforcement, and notes the passing reference to
10   “limited resources” in a draft memo, but discusses actual rationales such as the Biden
11   Administration’s desire to “assert[] more control over [ICE]” and “rein in and reform
12   ICE.” See Document #27, AR_AZ_00004701, 42702.
13          Those real rationales are also borne out by the subsequent objective data—only
14   booking-in at 41% of the previous number and only removing at 55% of the previous
15   number per month beginning in February 2021. See p.4 supra. Consistent with the sharp
16   drop in removals, the small number of requests for “preapproval” under the process
17   provided in the Interim Guidance shows that the Interim Guidance was not prioritization,
18   with agents free to use remaining resources to carry out further removals, but rather a
19   signal that removals outside of “priority” categories were disfavored. See Part I.B, infra.
20          DHS may not now offer a new explanation—reasoned or otherwise—other than
21   “limited resources” that justifies the discrepancy between the Interim Guidance and the
22   Administrative Record. See Dep’t of Commerce, 139 S. Ct. at 2575.
23          B.     The Interim Guidance Is A Substantive Rule Issued In Violation Of
                   The APA’s Notice And Comment Requirements
24
25          The Interim Guidance promulgates a legislative rule that required notice-and-
26   comment rulemaking prior to its issuance. DHS does not contend it complied with those
27   procedures, nor does the Interim Guidance assert a good cause finding for avoiding them.
28   The Interim Guidance accordingly is invalid unless it is not a substantive rule and thus



                                                 11
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 14 of 25




 1   qualifies for exception under 5 U.S.C. § 553(b)(A). It does not.
 2            This determination cannot be controlled by the “agency’s self-serving label,” and
 3   instead courts must examine “the contents of the agency’s action.” Azar v. Allina Health
 4   Services, 139 S.Ct. 1804, 1812 (2019); Hemp Indus. Ass’n v. Drug Enf’t Admin, 333 F.3d
 5   1082, 1087 (9th Cir. 2003) (“the court need not accept the agency characterization at face
 6   value.”), E. Bay Sanctuary Covenant v. Trump, 349 F.Supp. 3d 838, 860 (N.D. Cal.
 7   2018), aff'd sub nom. E. Bay Sanctuary Covenant v. Biden, No. 18-17274, 2021 WL
 8   1220082 (9th Cir. Mar. 24, 2021) (history cleaned up) (“An agency’s legal conclusions
 9   regarding whether § 553 notice-and-comment procedures are required are not entitled to
10   deference.”). Here, analysis of the Interim Guidance and its effect demonstrates that it is
11   a substantive rule
12            The Interim Guidance is neither a general statement of policy nor a procedural
13   rule. A general statement of policy must “not impose any rights and obligations” and
14   may only “advise the public prospectively of the manner in which the agency proposes to
15   exercise a discretionary power.” Community Nutrition Institute v. Young, 818 F.2d 943,
16   946 (D.C. Cir. 1987); and Mada-Luna v. Fitzpatrick, 813 F.2d 1006, 1012-13 (9th Cir.
17   1987).    Similarly, “a procedural rule does not itself ‘alter the rights or interests of
18   parties.’” Elec. Privacy Info. Ctr. v. U.S. Dept. of Homeland Sec., 653 F.3d 1, 5 (D.C.
19   Cir. 2011). More generally, a rule is not procedural if it “encodes a substantive value
20   judgment” thereby “putting a stamp of [agency] approval or disapproval on a given type
21   of behavior.” Chamber of Commerce of the U.S. v. U.S. DOL, 174 F.3d 206,211 (D.C.
22   Cir. 1999) (cleaned up). The Interim Guidance plainly does that: it places DHS’s “stamp
23   of disapproval” on removals of aliens with final orders of removal who do not fit into its
24   narrow priority categories, and through that has resulted in a significant drop in removals.
25            DHS statistics on demonstrate the tremendous impact the Interim Guidance has
26   had, not just in its end result of reducing the number of removals by 45% so far, but also
27   by encoding a substantive value judgment evident in the low number of requests for
28   preapproval. See supra at 4, 11. DHS documents roughly 200 removal action reports for


                                                 12
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 15 of 25




 1   the Phoenix and Salt Lake City field offices from February 18 to April 16, 2021. See
 2   generally, AZ_00000001-678. 7 While the majority of these were approved, the majority
 3   also appear to be for individuals already in priority categories, typically for either an
 4   aggravated felony conviction or having entered the United States after November 1,
 5   2020. See generally id. In other words, these individuals appear to have already fit one
 6   of the priority categories. Dkt. 12-1 at 44, Ex. G.
 7          This demonstrates that the value judgment encoded by the Interim Guidance—and
 8   its unmistakable presumption against removal operations—is so strong that preapproval
 9   requests are so low that they could not make up for even half of the precipitous drop in
10   removal operations even if they were all approved.        Such extreme unwillingness to
11   request preapproval demonstrates that not only that line officers have internalized the
12   Interim Guidance’s resounding stamp of disapproval against enforcement in non-priority
13   cases, but also the reality of the Interim Guidance’s impact on the rights and obligations
14   of individuals who fit either side of the priority/nonpriority distinction. Indeed, those in
15   non-priority categories have effectively been granted a reprieve from removal while
16   priority removals continue apace even though both groups having the same type of final
17   removal orders. The Interim Guidance thus bears the hallmark of a substantive rule by
18   imposing substantive criteria with powerful and demonstrable effects. As such, the
19   APA’s notice-and-comment requirements applied to its issuance but were not followed.
20          C.     The MOUs Bound DHS To Consult With Plaintiffs Prior To Issuing
                   The Interim Guidance
21
22          DHS’s non-compliance with the MOUs exposes and underscores its non-
23   compliance with APA requirements. The MOUs establish that DHS changed its removal
24   policy, did not follow proper procedure in doing so—including a failure to comply with
25   either the APA or the MOUs’ requirements to provide notice and an explanation of that
26   change—and recognized that such a change would cause Defendants irreparable harm.
27   7
      Plaintiffs are conducting discovery on this issue, including in a forthcoming deposition,
28   and will file relevant documents and testimony with the Court in conjunction with their
     May 14 brief.


                                                  13
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 16 of 25




 1   AR_AZ_00004661.
 2         The MOUs were a commitment to consult with Plaintiffs prior to any change in
 3   policy. And the MOUs were signed by duly authorized parties from the Plaintiffs—
 4   Attorneys General and/or Governors—and DHS—a Senior Official Performing the
 5   Duties of the Deputy Secretary (“SOPDDS”). 8
 6         Plaintiffs do not seek specific performance but rather a negative injunction in line
 7   with the normal remedies for unlawful agency action. See Morton v. Ruiz, 415 U.S. 199,
 8   235 (1974) (requiring an agency “to follow [its] own procedures . . . . even where the
 9   internal procedures are possibly more rigorous than otherwise would be required”);
10   Oglala Sioux Tribe of Indians v. Andrus, 603 F.2d 707, 717 (8th Cir. 1979) (“Failure of
11   the [agency] to make any real attempt to comply with its own policy of consultation . . .
12   violates those general principles which govern administrative decisionmaking.”).
13         DHS also could have used the ordinary notice-and-comment process to receive
14   meaningful input from Plaintiffs. See Alcaraz v. Block, 746 F.2d 593, 611 (9th Cir. 1984)
15   (“[notice and comment] framework creates a pre-publication dialogue which allows the
16   8
       Kenneth Cuccinelli was lawfully appointed to his role as SOPDDS under the Homeland
17   Security Act of 2002 (HSA), which gives the Secretary of Homeland Security
     (“Secretary”) the exclusive authority “to designate such other officers of the Department
18   in further order of succession to serve as Acting Secretary.” 6 U.S.C. § 113(g)(2). On
     April 9, 2019, then-Secretary of Homeland Security Kirstjen M. Nielsen legally changed
19   the succession order for the Secretary by issuing a document designating the order of
     succession for any and all vacancies in the position of the Secretary, which provided that
20   then-Commissioner McAleenan of U.S. Customs and Border Protection would be her
     successor. U.S. Department of Homeland Security, Memorandum for the Secretary,
21   Designation of an Order of Succession for the Secretary (April 9, 2019) (“Nielsen
     Memorandum”),            available        at        https://www.theusconstitution.org/wp-
22   content/uploads/2021/01/Nielsen-April-9-2019-Order.pdf (last accessed April 26, 2021).
     The Nielsen Memorandum overrode all previous designations, including former
23   Secretary Jeh C. Johnson's 2016 order of succession, which had been issued under the
     Federal Vacancy Reform Act and prior to the enactment of Sections 113(g)(1) and (2).
24   Subsequently, then-Acting Secretary McAleenan later amended the order of succession,
     resulting in Acting Secretary Wolf taking office. Acting Secretary Wolf subsequently
25   amended the order of succession for Deputy Secretary, enabling Ken Cuccinelli to
     assume the role of the SOPDDS.
26       Upon his resignation, Acting Secretary Wolf designated the Deputy Secretary—Mr.
27   Cuccinelli—as his successor. Order Designating the Order of Succession for the
     Secretary        of        Homeland          Security        (Jan.       11,       2021),
28   https://www.dhs.gov/sites/default/files/publications/20_0111_order-of-succession-
     secretary-of-homeland-security.pdf.


                                                14
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 17 of 25




 1   agency to educate itself on the full range of interests the rule affects”); see also
 2   California v. United States DOI, 381 F. Supp. 3d 1153, 1172 (N.D. Cal. 2019) (one
 3   purpose of notice and comment is ‘“to give affected parties an opportunity to develop
 4   evidence in the record to support their objections to the rule and thereby enhance the
 5   quality of judicial review.”’) (quoting Prometheus Radio Project v. F.C.C., 652 F.3d 431,
 6   449 (3d Cir. 2011)).
 7         The Record, however, is devoid of any evidence of consultation with the States or
 8   consideration of the impacts to them. The MOUs recognized that Plaintiffs are directly
 9   and concretely affected by changes in immigration enforcement. AR_AZ_00004660-
10   4661. Plaintiffs even wrote to Acting Secretary Pekoske on January 26, 2021 regarding
11   the MOUs and impact of a pause on removals. AR_AZ_00004657; Dkt. 12-1, Ex. I (not
12   included in the Record). After receiving no response, Arizona again wrote to DHS on
13   February 1 regarding the release of 27 aliens with final removal orders in the Phoenix
14   area. Dkt. 12-1, Ex. E. The February 1 Letter from Arizona is not included in the
15   Administrative Record (incidentally demonstrating the record’s incomplete nature).
16   DHS’s only communications were cursory letters terminating the MOUs, which are also
17   not included.     Dkt. 12-1, Exs. F, J. DHS’s decision to terminate the MOUs is a tacit
18   recognition that the agreements are valid. It also underscores that DHS was aware of its
19   commitments, forthcoming change in position, and the potential consequences.
20         D.        The Interim Guidance Violates 8 U.S.C. § 1231(a)(1)
21         The Interim Guidance is contrary to law under 8 U.S.C. § 1231(a)(1) because on
22   its face it creates a presumption against certain types of removals despite the law’s
23   imposition on a 90-day deadline on all removals. 9       The word “shall” as used in
24   § 1231(a)(1)’s 90-day removal directive is mandatory language. See Lema v. I.N.S., 341
25   F.3d 853, 855 (9th Cir. 2003) (“Ordinarily, the INS must remove an alien in its custody
26
27
     9
        Certain exceptions to the removal requirement are prescribed by law within
     § 1231(a)(1), but Congress’s express inclusion of these exceptions do not grant DHS any
28   additional ability or discretion to write its own exceptions into the law’s mandate. See
     Dkt. 38 at 12.


                                                15
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 18 of 25




 1   within ninety days from the issuance of a final removal order. See 8 U.S.C. §
 2   1231(a)(1)(A)-(B).”) (emphasis added). DHS’s authority is bound by the language of the
 3   U.S. Constitution and of relevant statutes enacted by Congress, and “does not include the
 4   authority to ‘suspend’ or ‘dispense with’ Congress’s exercise of legislative Powers in
 5   enacting immigration laws.” Texas, 2021 WL 723856, at *37 (S.D. Tex. Feb 23, 2021).
 6          As discussed above in Section I.B, the Interim Guidance encodes a value judgment
 7   against certain congressionally mandated removals by distinguishing some categories of
 8   aliens as presumptively un-removable, despite final orders of removal, unless special
 9   permission is obtained. The Interim Guidance therefore does not have the effect of
10   merely diverting resources to ensure that the highest priority removals are completed first
11   but rather dramatically reducing the overall number of removals conducted by DHS.
12          This effect is not compatible with § 1231(a)(1)’s instructions to the agency to
13   complete removals within 90 days.         DHS has not argued—nor does the evidence
14   support—that the reduction in removals is due to outside factors stymieing its best efforts
15   at complying with the law. Rather, it has issued a policy in the Interim Guidance that
16   instructs its personnel to generally disregard certain types of removals, putting in place
17   hurdles to enforcement of those removal orders.          And statistics from the months
18   following its issuance have shown that the policy has cut in half DHS’s compliance with
19   Congress’s directive to complete removals within 90 days. Therefore, the Interim
20   Guidance is invalid because it violates and is incompatible with §1231(a)(1)’s mandate.
21          E.     Defendants’ Threshold APA Defenses Fail
22          As set out in Plaintiff’s Reply, DHS’s threshold defenses fail, and Plaintiffs
23   incorporate those same arguments here as applied to the Interim Guidance. Dkt. 38 at 4-
24   10. In short, and for additional reasons such as presented in Plaintiffs’ prior briefing: The
25   Interim Guidance is a final agency action that marks the consummation of DHS’s
26   decision-making process, has already gone into effect, and impacts rights and obligations
27   with legal consequences directly flowing therefrom, including for those removable aliens
28   depending on their priority categories. See U.S. Army Corps of Eng’rs v. Hawkes Co.,


                                                  16
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 19 of 25




 1   136 S.Ct. 1807, 1813 (2016). The statutory language of § 1231(a)(1) contains an express
 2   command that divests DHS of the very discretion upon which the Interim Guidance
 3   necessarily depends. See Heckler v. Chaney, 470 U.S. 821, 832-33 (1985). Judicial
 4   review is available for Plaintiffs’ APA claims, and the statutory text Defendants have
 5   previously cited only precludes individuals’ challenges to removal proceedings, not state
 6   governments’ challenges to inappropriate agency action that happens to have substantive
 7   effect on the subject of removals. See Reno v. Am.-Arab Anti- Discrimination Comm.,
 8   525 U.S. 471, 499 (1999) (Stevens, J., concurring). And Plaintiffs fall within the zone of
 9   interests protected by the INA. See Texas v. United States, 809 F.3d 134, 163 (5th Cir.
10   2015) (quoting Arizona v. United States, 567 U.S. 387, 397 (2012).
11   II.    Plaintiffs Will Suffer Irreparable Harm Under The Interim Guidance
12          The Interim Guidance directly and irreparably harms Plaintiffs by increasing the
13   unreimbursed costs they must bear due to the decrease in removals, including law
14   enforcement and incarceration—on top of the monetary cost of crime itself given the
15   statistical certainty of recidivism—as well as healthcare and education costs. These costs
16   also impose a sovereign injury upon Plaintiffs by interfering with their legislative budget
17   processes. See Dkt. 17 at 17 n.9. Further, the Plaintiffs suffer procedural harms under
18   the Interim Guidance because it was issued in violation of the APA’s notice-and-
19   comment requirements and the MOUs, which required consultation prior to such a
20   change in policy. See Sections I.B and I.C, supra.
21          It is well established that irrecoverable economic harms constitute irreparable
22   injury. 10 And there is no dispute here that Plaintiffs have no avenue of recovering
23   damages from the federal government for the injuries at issue here. Moreover, the Ninth
24   Circuit has specifically recognized that a state suffers irreparable harms where it is likely
25   to bear the “heavy financial costs” of supporting an increased number of immigrants “on
26   state and local programs” as a consequence of a federal agency rulemaking. City &
27
     10
        See, e.g., E. Bay Sanctuary Covenant v. Biden, 993 F.3d 640, 677 (9th Cir. 2021);
28   California v. Azar, 911 F.3d 558, 581 (9th Cir. 2018); Dkt. 17 at 17-18.


                                                  17
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 20 of 25




 1   County of San Francisco v. United States Citizenship & Immigration Services, 981 F.3d
 2   742, 762 (9th Cir. 2020). And the U.S. Supreme Court recognizes that a state may assert
 3   injuries based on “the predictable effect of Government action on the decisions of third
 4   parties.” Dept. of Commerce v. New York, 139 S. Ct. 2551, 2565-66 (2019). Just so here.
 5          A.     Law Enforcement, Incarceration and Increased Crime Costs
 6          Plaintiffs have suffered, and will suffer, increased costs of incarceration and other
 7   law enforcement services due to the challenged actions.         Significantly, the Interim
 8   Guidance has directly resulted in ICE lifting detainers on criminals who have completed
 9   their sentences. Instead of being removed, these individuals instead being released on the
10   street and into communities.
11          Defendants’ actions have directly led to Arizona incurring supervised-release costs
12   that they otherwise would not occur. In particular, Arizona has identified at least four
13   convicted criminal aliens whose ICE detainers were lifted prior to their release from state
14   prisons due to the new removal priorities throughout February, both pre- and post-Interim
15   Guidance issuance. See Decl. of Jennifer Abbotts, Ex. W, AZMT007439-7441. The
16   reasons their detainers were lifted are documented in Arizona Department of Corrections,
17   Rehabilitation and Reentry (“ADCRR”) business records and in emails received from
18   ICE itself.   See, e.g., id. at internal Ex. E, AZMT007455-AZMT007458. 11            These
19   individuals were placed on community supervision (similar to federal supervised release),
20   which costs the State $4,163.60 annually per individual. See id. AZMT007439; Decl. of
21   Shaka Okougbo, Ex. X, AZMT008128. These increased costs are irrecoverable, and
22   hence irreparable, injury.
23          Defendants’ actions also impose direct law enforcement costs and crime-based
24   injuries. See, e.g., Ex. M, Decl. of Brian Lockerby, AZMT007419-AZMT007422; Ex. P,
25   AZMT0074320-AZMT007433. Unsurprisingly, just as everywhere else in the U.S., the
26   11
       For example, an April 14, 2021, email titled “316717 Detainer lift” from ICE employee
27   Christopher Murphy informs ADCRR that the detainer for inmate 316717 has been lifted,
     explaining “Subject does not meet the current enforcement priorities.” Decl. of Jennifer
28   Abbotts Ex. C, AZMT007450.


                                                 18
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 21 of 25




 1   statistical rate of recidivism of convicted criminals is non-zero in the Plaintiff States.
 2   Defendants’ failure to remove aliens with criminal convictions and final orders of
 3   removal thus causes the Plaintiff States irreparable injury.
 4          Generally, among released prisoners, 68% are re-arrested within 3 years, 79%
 5   within 6 years, and 83% within 9 years. See National Institute of Justice, Measuring
 6   Recidivism       (Feb.        20,     2008),    https://nij.ojp.gov/topics/articles/measuring-
 7   recidivism#statistics.      Given those recidivism rates, the release of convicts into the
 8   community pursuant to the Interim Guidance makes it virtually certain that Plaintiffs will
 9   incur additional law enforcement and incarceration costs and direct crime-based losses. In
10   2019 alone, Arizona reported costs of $19,019,255.68 related to the incarceration of
11   certain alien criminals under the federal SCAAP program. Ex. Y. Of this, less than 10%
12   was reimbursed. Ex. Y.
13          The Interim Guidance emboldens illegal entry by allows for alien criminals who
14   would otherwise be removed to remain. ICE ERO statistics report that the percentage of
15   aliens that ICE removed from the interior in 2020 who have prior criminal convictions is
16   92%.    U.S. Immigration and Customs Enforcement, ERO FY 2020 Achievements,
17   available at https://ice.gov/features/ERO-2020.      In 2019, ICE removed 13,436 with
18   criminal convictions from the Phoenix Area of Responsibility alone. See ERO FY2020
19   Local Statistics at p.7, https://www.ice.gov/doclib/news/library/reports/annual-report/ero-
20   fy20-localstatistics.pdf.      State and local law enforcement must spend resources
21   combatting this crime, both as criminals and traffickers comes across the border and as
22   those who make it into the communities continue their criminal activity. 12
23
24   12
        These irreparable harms are not confined to states on the southwestern border, but
25   affect states like Montana as well. Decreasing the number of removals increases the
     infusion of drugs into Montana, increases drug-related violent and property crimes, and
26   harms the State’s efforts to promote public safety and health. See Ex. M, Decl. of Brian
     Lockerby, AZMT007422. Illicit drugs, as well as the gangs and cartels that traffic them
27   across the southern border and into Montana lead to increased drug use and drug-related
     crime. See id., AZMT007419-22. This forces law enforcement to expend greater
28   resources on drug crime and its associated problems. See Ex. P, AZMT0074320-33.


                                                    19
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 22 of 25




 1          B.     Healthcare Costs
 2          Additionally, Plaintiffs are required by federal law to include unauthorized aliens
 3   in their Emergency Medicaid Programs. See 42 C.F.R. § 440.255(c). The program
 4   provides Medicaid coverage, limited to emergency medical conditions including
 5   childbirth and labor, to undocumented immigrants. As an example, one Arizona hospital,
 6   Yuma Regional Medical Center (“YRMC”), has provided care to at least 111 patients in
 7   ICE custody, alone, in February, March, and April 2021. See Trenschel Decl., Ex. Z, at
 8   internal Ex. A, AZMT008126. This does not include care provided to unlawful aliens
 9   who are not in ICE custody, and YRMC has not completely tabulated its full April
10   numbers, so these statistics are likely under-inclusive. Id. at ¶4. In February and March
11   2021—i.e., immediately following the challenged actions—Arizona incurred the first and
12   fourth-highest amount of relevant charges of the past twelve months: $591,610 for
13   February alone—$152,014 higher than the next-highest month and dramatically
14   exceeding the $231,602 average for May 2020-January 2021. Id. at internal Ex. A.
15          On average over the past twelve months, YRMC experiences $861 in
16   unreimbursed costs of care for each patient it sees in this population.           Id. at ¶ 3.
17   Plaintiffs’ investigation regarding the full amount of applicable expenditures in its
18   Emergency Medicaid Program is ongoing.
19          C.     Education Costs
20          The Supreme Court in Plyler v. Doe mandated that States provide public education
21   to school-age unauthorized aliens. 457 U.S. 202, 230 (1982). In FY 2019, Arizona spent
22   an average of $10,928 per pupil, $8,905 of which went to instruction and other
23   operational costs. Arizona Auditor General, Arizona School District Spending: Fiscal
24   Year 2019 at 8 (March 2020), available at https://bit.ly/3h4xaO9. Similarly, Montana
25   spent $11,666 per student in the 2019-2020 school year. Montana Office of Public
26   Instruction, 2019-20 State Report Card, available at https://bit.ly/3h1lkV3.           These
27   represent the direct costs to Plaintiff States, which are and will continue to be realized, of
28



                                                  20
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 23 of 25




 1   continuing to provide educational services to removable individuals who are not removed
 2   due to the priorities set out in the Interim Guidance.
 3          D.     Procedural Harms
 4          Plaintiffs have also suffered procedural harm that is tied to monetary damages that
 5   cannot be recovered from their APA claims against Defendants. The MOUs signed
 6   between DHS and Plaintiffs include DHS’s agreement to consult with Plaintiffs before
 7   taking action “reducing, redirecting, reprioritizing, relaxing, lessening, eliminating, or in
 8   any way modifying immigration enforcement” or “decreasing the number of returns or
 9   removals” and acknowledge that Plaintiffs will suffer “concrete injuries” should DHS
10   undertake any of a number of actions related to the Interim Guidance. Dkt. 12-1, Ex. C,
11   at 21-22; Dkt. 12-1 Ex. H at 49-50; accord East Bay, 993 F.3d at 677 (9th Cir. 2021)
12   (“Intangible injuries may also qualify as irreparable harm.”).
13          Similarly, Plaintiffs have been deprived on the opportunity to provide input
14   through notice-and-comment rulemaking for the substantive change in Defendants policy.
15   And they have also been deprived of the protections enacted by Congress in 8 U.S.C.
16   § 1231 to remove aliens with final orders of removal within 90 days.
17   III.   The Balance Of Equities And Public Interest Favor An Injunction
18          The Interim Guidance has directly led—and continues to lead on an ongoing
19   basis—to the release of criminals who previously had ICE detainers in order to be
20   removed, and the increasing harms from this result of the policy alone is sufficient to
21   shift the balance of equities and public interest in Plaintiffs’ favor. These two Winter
22   factors are properly considered together here to establish that a preliminary injunction
23   will serve its proper purpose in “preserv[ing] the relative positions of the parties” prior to
24   the Interim Guidance’s issuance. Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981);
25   Doe #1 v. Trump, 984 F.3d 848, 861-62 (9th Cir. 2020); Dkt. 17 at 25-26.
26          As set out in Section II., supra, the Interim Guidance is causing ongoing injuries
27   to Plaintiffs, including the direct, unreimbursed cost of community supervision of
28   criminal aliens whose detainers ICE lifted because the “subject does not meet the new


                                                  21
      Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 24 of 25




 1   priorities” under the Interim Guidance. Ex. W. The number of actual removals has been
 2   cut nearly in half since the Interim Guidance was issued, leading to further costs of
 3   criminal recidivism—incarceration, law enforcement costs, and the sometimes less
 4   tangible costs to communities of criminal activity—as well as unreimbursed, mandatory
 5   costs to Plaintiff States’ healthcare and education systems. The Interim Guidance is
 6   depressing the number of removals, so every day it remains in place leads to additional
 7   direct harms to the Plaintiffs which bear the medical, education, and law
 8   enforcement/incarceration costs associated with individuals who would have otherwise
 9   been removed. Conversely, Defendants will not be harmed by an injunction maintaining
10   the prior status quo. See, e.g., Doe #1, 957 F.3d at 1068-69 (“lack of irreparable harm to
11   the United States” due to delay in immigration policy implementation by “a preliminary
12   injunction”).     Further, DHS has no legitimate interest in the implementation of an
13   unlawful memorandum. See N.Y. Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488
14   (2d Cir. 2013).
15          DHS has already acknowledged that any costs from delaying new policies is
16   outweighed by the benefits of consultation and reasoned decision making. See Ex. C §
17   II; Ex. H § II. Where Plaintiffs face irreparable harm without an injunction while DHS
18   faces none if the status quo is maintained, the public interest and balance of equities
19   favor granting the preliminary injunction. E.g., Doe #1, 957 F.3d at 1069.
20                                       CONCLUSION
21          Plaintiffs respectfully request that the Court issue a preliminary injunction
22   preventing Defendants from implementing the Interim Guidance as it relates to removals.
23   //
24   //
25
     //
26
     //
27
     //
28



                                                 22
     Case 2:21-cv-00186-SRB Document 64 Filed 05/07/21 Page 25 of 25




 1          RESPECTFULLY SUBMITTED this 6th day of May, 2021.
 2
 3                                              MARK BRNOVICH
                                                ATTORNEY GENERAL
 4
 5                                              By /s/ Anthony R. Napolitano __________
                                                   Joseph A. Kanefield (No. 15838)
 6                                                 Brunn W. Roysden III (No. 28698)
 7                                                 Drew C. Ensign (No. 25463)
                                                   Anthony R. Napolitano (No. 34586)
 8                                                 Robert J. Makar (No. 33579)
 9                                                   Assistant Attorneys General
                                                Attorneys for Plaintiffs Arizona and Arizona
10                                              Attorney General Mark Brnovich
11
                                                AUSTIN KNUDSEN
12                                              ATTORNEY GENERAL OF MONTANA
13                                              /s/ David M.S. Dewhirst (with permission)
                                                David M.S. Dewhirst*
14                                                Solicitor General
                                                *Pro hac vice granted
15
                                                Attorneys for Plaintiff State of Montana
16
17
18                                 CERTIFICATE OF SERVICE

19          I hereby certify that on May 6, 2021, I electronically transmitted the attached
20   document to the Clerk’s office using CM/ECF System for filing. Notice of this filing is
21   sent by email to all parties by operation of the Court’s electronic filing system.
22
                                         _/s/ Anthony R. Napolitano_
23
24
25
26
27
28



                                                  23
